Case 4:19-cv-11905-MFL-APP ECF No. 63, PageID.2624 Filed 12/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KEVIN LINDKE,

      Plaintiff,                                   Case No. 19-cv-11905
                                                   Hon. Matthew F. Leitman
v.

HON. CYNTHIA A. LANE, et al.,

     Defendants.
__________________________________________________________________/
                     ORDER ON STATUS CONFERENCE

      On December 8, 2020, the Court held an on-the-record video status

conference with counsel for all parties in this action. For the reasons explained

during the status conference, IT IS HEREBY ORDERED as follows:

          Plaintiff Kevin Lindke’s motion to vacate the Court’s October 30, 2020,

             text-only order (ECF No. 55) is DENIED;

          Lindke may file a motion to consolidate this action and a second action

             that Lindke has filed in this Court, Lindke v. Tomlinson, E.D. Mich.

             Case No. 20-cv-12857 (Cox, J.), by no later than December 18, 2020.

             Defendants may file a response to Lindke’s motion to consolidate by

             no later than January 8, 2021. Lindke may file a reply by no later than

             January 15, 2021.



                                         1
Case 4:19-cv-11905-MFL-APP ECF No. 63, PageID.2625 Filed 12/08/20 Page 2 of 2




          Lindke shall file a response to Defendants’ supplemental brief (ECF

            No. 52) by no later than January 15, 2021.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: December 8, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 8, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
